Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-26 are currently pending in this application.

Response to Amendments
The applicant amended claim 18 to recite “A computer program product comprising a non-transitory storage medium …” and the rejection to the claims 18-26 under 35 USC 101 signal per se have been withdrawn.
The applicant amended claims 3 and 20 to include features similar to “the first dataset comprising aerial imagery data associated with the geographic area from a first viewing perspective having a first visible light image layer and a first depth layer”, “a second dataset comprising aerial imagery data associated with the geographic area from a second viewing perspective having a second visible light image layer and a second depth layer” and “merging the first visible light image layer and the first depth layer of the first dataset with the second visible light image layer and the second depth layer of the second dataset to construct a partial three-dimensional model of the building”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 13-15, 18, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing et al. (9,953,370; IDS) in view of Jones (4,852,313).

Regarding claim 1, Pershing teaches a system (e.g., The system generates the estimated floor area measurement of the building based on the calculated estimated total roof area of the roof after the roof model has been adjusted.  Pershing: c.2 L.14-16.  FIG. 9 is a schematic diagram of a computing environment in which systems and methods for estimation of building floor area may be implemented or of which they may be a part. Pershing: c.27 L.1-4.  A risk management computer device; Pershing: Claim 11 L.1), comprising:
a processing system (e.g., The computing environment 900 may include one or more processing units 912a, 912b (collectively 912), Pershing: c.27 L.26-27.  The processing units 912 may be any logic processing unit, such as one or more central processing units (CPUs) 912a, digital signal processors (DSPs) 912b, digital video or audio processing units such as coder-decoders (codecs) or compression-decompression units, application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), etc. Pershing: c.27 L.30-36.  A processor; Pershing: Claim 11 L.3); and
 a memory system in communication with the processing system (e.g., a system memory 914 and a system bus 916 that couples various system components including the system memory 914 to the processing units 912.  Pershing: c.27 L.27-30), the memory system storing instructions that when executed by the processing system (e.g., Program modules can be stored in the system memory 914, such as an operating system 936, one or more application programs 938, other programs or modules 940 and program data 942.  Application programs 938 may include instructions that cause the processor(s) 912 to perform generating digital roof models, generating roof and floor area measurements, and store and display input images or images generated by generating digital roof models and generating roof and floor area measurements, including the processes described herein. Pershing: c.28 L.15-24. A memory that stores instructions;  and a processor that executes the instructions to perform actions; Pershing: Claim 11 L.2-4) result in:  
applying a building detection model to identify a footprint of a building based on a first dataset (e.g., detecting the perimeter of the roof on, or based on, an aerial image of the roof to indicate an initial estimated floor shape or foot print, Pershing: c.9 L.63-65); 
applying a building characterization model to identify one or more derived characteristics of the building based on the footprint (e.g., In some embodiments, the entire process of generating an initial estimated floor area is automated by the system recognizing these particular building features (e.g., building stories, floors, etc.) in one or more images of the building through image analysis that utilizes typical characteristics of such features as viewed from the various angles of those in the one or more images. Pershing: c.12 L.32-38.  It is obvious that the building area is within the estimated foot print of the aerial image and features are recognized of the building); 
determining a building area based on the footprint and at least one of the one or more derived characteristics of the building (e.g., In some embodiments, the system may be used to identify the footprint area based on identifying points at the level of the ground around the base of the building.  This may be done by using one or more aerial images to select the points at various intervals where the ground meets the structure of the building, for example where the ground comes into contact with the foundation of the building.  This method may be used to produce a polygon that is determined by the base of the building.  In other embodiments, the points identified at the base of the building may be used to create a three-dimensional model of the building at the ground level, and use this model to estimate the buildings footprint area at ground level.  Once this is done, a user may then use different oblique aerial images to determine the number of floors in the building, and therefore determine an accurate area estimate of the building.  In some embodiments, this process of creating a three-dimensional building model at ground level, and/or determining the footprint area of the building may be automated using visual analysis or graphics analysis techniques applied to the aerial images.  Pershing: c.11 L.45-64); 
creating a record comprising an indicator of a geographic area, the building area, and the one or more derived characteristics of the building (e.g., a computing system for generating a risk management report, the computing system comprising: a memory; a risk management report module that is stored on the memory and that is configured, when executed, to: receive features and conditions data about a property; receive risk management criteria for the property; receive one or more aerial images of a roof of a building on the property including a substantially top-down image of the roof; generate, based at least in part on the received aerial images, an estimated floor area measurement of the building; and generate, based at least in part on the received features and conditions data, estimated floor area measurement of the building and risk management criteria, a risk management report for the property. Pershing: c.3 L.8-16 and Figs. 22-29.  It is taken that the risk management report for the property is a record of the property); 
generating a processing request based on the record (e.g., At 135i, the process generates a risk management profile report for the property based on the evaluation completed in the previous step. Pershing: c.14 L.51-54); 
accessing a third-party data source comprising a plurality of property data associated with the geographic area (e.g., At 135o, the process provides additions, updates, and/or corrections to the data received.  In some embodiments, the evaluation process which uses property data from many sources may uncover errors or other problems which the source of the data may wish to know about and correct.  Pershing: c.14 L.64-67 and c.15 L.1; such as county tax records, Pershing: c.15 L.4; a government agency, Pershing: c.15 L.6-7; insurance company’s database, Pershing: c.15 L.26); 
determining a plurality of property boundaries (e.g., The photographic images will show, for example, if a home owner has placed a large above ground pool very close to his home or immediately adjacent his property line and close to a neighbor's home. Pershing: c.17 L.50-54.  See 1_1 below) associated with the building based on the property data (e.g., For example, a building's total living area as determined by an operator using current aerial views may not match the total living area documented in county tax records.  Pershing: c.15 L.1-4 and Figs. 27 and 28); 
identifying one or more property features within the property boundaries based on the first dataset (e.g., For example, whether the current building area is correct, whether there is a change in the use of land which may be indicated by clearing a forest, erecting outbuildings, paving the lot, and the like. Pershing: c.15 L.10-13. The photographic images will show, for example, if a home owner has placed a large above ground pool very close to his home or immediately adjacent his property line and close to a neighbor's home. Pershing: c.17 L.50-54. Therefore, the ground pool is within the property lines of the property.  It is obvious that features of the aerial images are compared with the aerial images from the risk management report for any changes.  See 1_2 below); 
comparing the one or more derived characteristics of the building with one or more corresponding values of the property data (e.g., In addition, multiple images of the property captured at multiple times may also be used to assess condition.  For example, a 2002 picture of a garage roof that shows damage may be compared with a 2007 picture of the same roof that shows a tree landed on the same spot as the previous damage.  This information would be useful in determining the amount of loss attributable only to the tree damage. Pershing: c.13 L.49-55.  In one embodiment, the criteria determines the features or combination of features on the property that will cause it to the insurable, and provides the formulas that use the conditions of features on the property to determine insurance premium cost. Pershing: c.15 L.34-39); 
identifying a mismatch between the one or more derived characteristics of the building and the one or more corresponding values of the property data (e.g., In addition, multiple images of the property captured at multiple times may also be used to assess condition.  For example, a 2002 picture of a garage roof that shows damage may be compared with a 2007 picture of the same roof that shows a tree landed on the same spot as the previous damage.  This information would be useful in determining the amount of loss attributable only to the tree damage.  Pershing: c.13 L.49-55); and 
outputting a data accuracy verification request based on the mismatch (e.g., At 135o, the process provides additions, updates, and/or corrections to the data received.  In some embodiments, the evaluation process which uses property data from many sources may uncover errors or other problems which the source of the data may wish to know about and correct.  For example, a building's total living area as determined by an operator using current aerial views may not match the total living area documented in county tax records.  In one embodiment, the process will allow data that is collected and verified for a risk management profile to be shared with a government agency.  In this way the government agency, for example the county in which the property resides, can maintain current records for the property data it uses for its operations.  For example, whether the current building area is correct, whether there is a change in the use of land which may be indicated by clearing a forest, erecting outbuildings, paving the lot, and the like.  The county may wish to update their records in order to determine a fair tax valuation for the property, or adjust services to the property such as waste disposal.  In some embodiments, discrepancies discovered in data that exceed a tolerance threshold may generate an automatic notification to the government.  In another embodiment, the data may be directly updated by the process by sending the data directly to government databases, either county or state.  Pershing: c.14 L.64-67 and c.15 L.1-22.  It is obvious that the various databases are updated for recording and future references).
While Pershing does not explicitly teach, Jones teaches:
(1_1). a plurality of property boundaries (e.g., The present housing arrangement comprises a plurality of lots 14 arranged side-by-side adjacent the view 10. Each of the lots, as best seen in FIG. 2, includes arcuate front and rear property lines 16 and 18, and side property lines 20 and 22, and each pair of adjacent lots 14 is adjoining, having a common side property line. Jones: c.3 L.5-10 and Fig. 2; reproduced below for reference.

    PNG
    media_image1.png
    637
    605
    media_image1.png
    Greyscale

It can be seen that each lot 14 is defined with four property lines 16, 18, 20 and 22 and the develop would build house 40 to fit on any lot 14);
(1_2). one or more property features within the property boundaries based on the first dataset (e.g., As seen in FIG. 4, one side or base of the building envelope 42 is preferably coincident or common with a side property line 22. This places the house on the lot line with the best access to the view, the building envelope 42 preferably being flipped or reversed so that the house would lie on the opposite lot line when the curvature of the string line reverses. This can be seen in FIG. 2 at the base of the "valley". Jones: c.4 L.42-49 and Fig. 4; reproduced below for reference.  

    PNG
    media_image2.png
    350
    588
    media_image2.png
    Greyscale

The envelope sides 44 and the two sides 46 opposite the envelope base are generally symmetrical about the centerline 48 of the envelope 42. In addition, one of the sides 46 is parallel to the adjacent side property line. Further, all of the building envelopes 42 have the same width along their centerlines 48. This particular configuration of the envelope 42 relative to the boundaries of the associated lot 14 enables the envelope to occupy the same space and orientation irrespective of whether it is flipped one way or the other about the centerline 48 adjacent the string line 34. A builder or developer can therefore utilize a uniform floor plan for all houses 40 if he wishes, and yet have them fit on any lot 14, whether on an inside or an outside radius of the successive peaks and valleys 36 and 38. A "standard" building envelope 42 also enables the developer to quickly and easily lay out street and driveway access.  Jones: c.4 L.50-66 and Fig. 4.  It is obvious that any construction shall be built within the lot 14 as the adjacent lot belongs to other owners.);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jones into the teaching of Pershing so that constructions are built on the lot defined with property lines 16, 18, 20 and 22 as shown in Fig. 2.

Regarding claim 3, the combined teaching of Pershing and Jones teaches the system of claim 1, further comprising instructions that when executed by the processing system result in: 
accessing the first dataset comprising aerial imagery data associated with the geographic area from a first viewing perspective (e.g., In embodiments in which a roof estimation system is integrated with the floor area measurement system, the floor area measurement system first receives a first and a second aerial image of the building, each of the aerial images providing a different view of the roof of the building. Pershing: c.9 L.33-37.  In some embodiments, the system may be used to identify the footprint area based on identifying points at the level of the ground around the base of the building.  This may be done by using one or more aerial images to select the points at various intervals where the ground meets the structure of the building, for example where the ground comes into contact with the foundation of the building.  This method may be used to produce a polygon that is determined by the base of the building. Pershing: c.11 L.45-51.  FIG. 2 is an example screenshot of a user interface of a system for generating floor area measurements with roof sections annotated on an aerial image of the roof, according to one non-limiting illustrated embodiment. Pershing: c.23 L.9-12.  Also shown are image selection bars 208 and 210 which display thumbnail or reduced-size images of various other images showing the building from other perspectives and view angles.  Pershing: c.23 L.36-39) having a first visible light image layer (e.g., the floor area measurement system first receives a first and a second aerial image of the building, each of the aerial images providing a different view of the roof of the building. Pershing: c.9 L.33-37) and a first depth layer (e.g., The system may determine how many stories the building has using a second aerial image of the building representing a view from a different angle than the substantially orthogonal view of the top of the building such that the building height and other features related to how many stories the building has may at least be partially seen. This determination may be performed in response to a user inputting a value representing the number of stories or by the user marking or otherwise identifying such areas corresponding to the different stories on an image or drawing of the building displayed within the graphical user interface of the system.  A number of different techniques may be used to identify the stories in a building.  For example, a user may looking for eave lines to identify a ceiling of a story, or identifying features such as windows, decks, toward dormers that indicate a floor.  In addition, the user may assume a standard room height for each story, for example 8 feet, and working either from the top of the building down, or starting at the base of the building and working up estimate the number of stories.  Using multiple techniques may result in a more accurate story estimate. Pershing: c.11 L.65-67 and c.12 L.1-18.  A first height information obtained from the first viewing perspective); 
accessing a second dataset comprising aerial imagery data associated with the geographic area from a second viewing perspective (e.g., In embodiments in which a roof estimation system is integrated with the floor area measurement system, the floor area measurement system first receives a first and a second aerial image of the building, each of the aerial images providing a different view of the roof of the building. Pershing: c.9 L.33-37.  In other embodiments, the points identified at the base of the building may be used to create a three-dimensional model of the building at the ground level, and use this model to estimate the buildings footprint area at ground level.  Once this is done, a user may then use different oblique aerial images to determine the number of floors in the building, and therefore determine an accurate area estimate of the building. Pershing: c.11 L.51-60.  FIG. 2 is an example screenshot of a user interface of a system for generating floor area measurements with roof sections annotated on an aerial image of the roof, according to one non-limiting illustrated embodiment. Pershing: c.23 L.9-12.  Also shown are image selection bars 208 and 210 which display thumbnail or reduced-size images of various other images showing the building from other perspectives and view angles.  Pershing: c.23 L.36-39) having a second visible light image layer (e.g., the floor area measurement system first receives a first and a second aerial image of the building, each of the aerial images providing a different view of the roof of the building. Pershing: c.9 L.33-37) and a first depth layer (e.g., The system may determine how many stories the building has using a second aerial image of the building representing a view from a different angle than the substantially orthogonal view of the top of the building such that the building height and other features related to how many stories the building has may at least be partially seen. This determination may be performed in response to a user inputting a value representing the number of stories or by the user marking or otherwise identifying such areas corresponding to the different stories on an image or drawing of the building displayed within the graphical user interface of the system.  A number of different techniques may be used to identify the stories in a building.  For example, a user may looking for eave lines to identify a ceiling of a story, or identifying features such as windows, decks, toward dormers that indicate a floor.  In addition, the user may assume a standard room height for each story, for example 8 feet, and working either from the top of the building down, or starting at the base of the building and working up estimate the number of stories.  Using multiple techniques may result in a more accurate story estimate. Pershing: c.11 L.65-67 and c.12 L.1-18.  A second height information obtained from the second viewing perspective); and 
merging the first visible light image layer and the first depth layer of the first dataset with the second visible image layer and the second depth layer of the second dataset to construct a partial three-dimensional model of the building (e.g., The system correlates the first aerial image with the second aerial image to generate a three-dimensional model of the roof that includes a plurality of planar roof sections that each have a corresponding slope, area, and edges. Pershing: c.9 L.37-41. In some embodiments, this process of creating a three-dimensional building model at ground level, and/or determining the footprint area of the building may be automated using visual analysis or graphics analysis techniques applied to the aerial images. Pershing: c.11 L.60-64. In one embodiment, a floor area measurement system receives a first and a second aerial image of the building, each of the aerial images providing a different view of the roof of the building.  The system correlates the first aerial image with the second aerial image to generate a three-dimensional model of the roof that includes a plurality of planar roof sections that each have a corresponding slope, area, and edges. Pershing: c.1 L.57-64.  It is obvious that the three-dimensional model of a building can be obtained from a first and a second aerial images of the building). 

Regarding claim 4, the combined teaching of Pershing and Jones teaches the system of claim 3, wherein the building characterization model identifies a number of floors of the building based on the partial three-dimensional model (e.g., The system may determine how many stories the building has using a second aerial image of the building representing a view from a different angle than the substantially orthogonal view of the top of the building such that the building height and other features related to how many stories the building has may at least be partially seen.  Pershing: c.11 L.65-67 and c.12 L.1-3). 

Regarding claim 5, the combined teaching of Pershing and Jones teaches the system of claim 3, wherein the building characterization model identifies a roof overhang of the building based on the partial three-dimensional model (e.g., At 114, …  In embodiments in which a roof estimation system is integrated with the floor area measurement system, the floor area measurement system first receives a first and a second aerial image of the building, each of the aerial images providing a different view of the roof of the building. Pershing: c.9 L.28-37.  At 116, …  With additional adjustments to the roof area measurements described below (e.g., with respect to FIG. 1C) to account for multiple floors, roof overhang, wall width, internal building features such as walls and staircases, and/or obstructed views of the building in the aerial image(s), etc., an even more accurate floor area estimation is generated.  Pershing: c.9 L.60-67 and c.10 L.1-6). 

Regarding claim 6, the combined teaching of Pershing and Jones teaches the system of claim 3, wherein applying the building characterization model to identify one or more derived characteristics of the building is based on the footprint and the second dataset, and identifying one or more property features within the property boundaries is based on the first dataset and the second dataset (e.g., FIG. 5 is an example screenshot 500 of a user interface of the system of FIG. 2 for generating floor area measurements showing the building annotated with an adjusted estimated floor area measurement, such as that estimated in the method of FIGS. 1A-1C, according to one non-limiting illustrated embodiment. Pershing: c.24 L.35-40. In this embodiment, the floor area measurement estimation system subtracts an amount from one or more of the roof edge measurements in the roof model represented by annotation 212 corresponding to an estimated roof overhang over one or more walls of the building to obtain adjusted roof edge measurements.  For example, each roof edge measurement may be reduced (i.e., "eroded") by 6 inches to 18 inches corresponding to an estimated roof overhang, which is selectable by a user of the floor area measurement estimation system.  However, other lengths or ranges of lengths may be used.  Pershing: c.24 L.47-57. The amount of length subtracted from a line to obtain a more accurate measure of the internal footprint of the home will vary depending on the factor being subtracted for.  If the factor being subtracted for is an eave, the value may be 2 feet, 3 feet, or another selected amount which may be a default value, such as 2 feet, or a value selected by an operator from seeing a second image of the home, which provides an oblique view of the overhang difference, which in some homes might be 4 feet. Pershing: c.25 L.1-9).

Regarding claim 7, the combined teaching of Pershing and Jones teaches the system of claim 6, wherein the one or more property features comprise one or more of a deck, a shed, a pool, a patio, a garage, a playscape, a greenhouse, a fence, a driveway, an unknown structure, and/or a property hazard (e.g., At 126 the process receives information regarding floor area spaces of the building that are not to be included in the estimated floor area measurement of the building.  For example, these areas may be areas of the building that are not used for living inside the building or areas outside the building including, but not limited to: garages; attics; unfinished rooms above the garage or other locations; covered balconies; patios, decks or porches, unfinished basements; crawl spaces; etc.  Pershing: c.10 L.49-57). 

Regarding claim 8, the combined teaching of Pershing and Jones teaches the system of claim 6, wherein the aerial imagery data associated with the geographic area from the first viewing perspective and the second viewing perspective is aligned based on one or more grid patterns (e.g., FIG. 2 is an example screenshot of a user interface of a system for generating floor area measurements with roof sections annotated on an aerial image of the roof, according to one non-limiting illustrated embodiment.  For example, the screenshots of FIGS. 2-8 are screenshots of the graphical user interface of the floor area measurement system which performs the processes described in FIGS. 1A-1C above.  Pershing: c.23 L.9-15. Shown is a graphical user interface including two panels, one with an image of a building showing a top substantially orthogonal view 202 of the building and the other with an image of the building showing a top oblique view 
204 of the same building.  Pershing: c.23 L.16-20). 

Regarding claim 9, the combined teaching of Pershing and Jones teaches the system of claim 6, further comprising instructions that when executed by the processing system result in: 
accessing a plurality of third-party data sources over a period of time for a plurality of properties (e.g., At 135o, the process provides additions, updates, and/or corrections to the data received.  In some embodiments, the evaluation process which uses property data from many sources may uncover errors or other problems which the source of the data may wish to know about and correct. Pershing: c.14 L.64-67 and c.15 L.1. In addition, multiple images of the property captured at multiple times may also be used to assess condition.  For example, a 2002 picture of a garage roof that shows damage may be compared with a 2007 picture of the same roof that shows a tree landed on the same spot as the previous damage.  This information would be useful in determining the amount of loss attributable only to the tree damage.  Pershing: c.13 L.49-55.  Thus, property data from the various sources for 2002 and 2007 will be required for comparison); 
determining one or more derived characteristics for the properties based on the first dataset and the second dataset (e.g., At 135c, the process receives one or more aerial views of the property and surrounding area.  In some embodiments, these aerial views may include top-down, substantially orthogonal views, or oblique views showing the property and buildings at an angle.  In some embodiments these aerial views may be used to evaluate the features and conditions of the property.  Pershing: c.13 L.21-27.  In some instances, the resolution of these aerial views, or other images taken of the property, is detailed enough to allow visual analysis of specific features such that a user viewing the image, or a computer based process of analyzing the image, can determine conditions that previously could only be discovered through an on-site visit to the property.  For example, differences in shading on a roof may indicate excessive or uneven weathering of the roof that may require earlier repair.  Another example is to view the cupping of shingles or evidence of missing shingles that indicate a repair is needed.  Differences in the texture roof may also indicate a recent repair or patch that has been done, or that loss or other debris is collecting on the roof.  Pershing: c.13 L.28-40); 
identifying a mismatch trend between the one or more derived characteristics for the properties and the one or more corresponding values of the property data from the third-party data sources (e.g., For example, a building's total living area as determined by an operator using current aerial views may not match the total living area documented in county tax records.  In one embodiment, the process will allow data that is collected and verified for a risk management profile to be shared with a government agency.  In this way the government agency, for example the county in which the property resides, can maintain current records for the property data it uses for its operations.  Pershing: c.15 L.1-10); and 
recording a data source accuracy of the third-party data sources based on the mismatch trend (e.g., At 135o, the process provides additions, updates, and/or corrections to the data received.  In some embodiments, the evaluation process which uses property data from many sources may uncover errors or other problems which the source of the data may wish to know about and correct.  For example, a building's total living area as determined by an operator using current aerial views may not match the total living area documented in county tax records.  In one embodiment, the process will allow data that is collected and verified for a risk management profile to be shared with a government agency.  In this way the government agency, for example the county in which the property resides, can maintain current records for the property data it uses for its operations.  For example, whether the current building area is correct, whether there is a change in the use of land which may be indicated by clearing a forest, erecting outbuildings, paving the lot, and the like.  The county may wish to update their records in order to determine a fair tax valuation for the property, or adjust services to the property such as waste disposal.  In some embodiments, discrepancies discovered in data that exceed a tolerance threshold may generate an automatic notification to the government.  In another embodiment, the data may be directly updated by the process by sending the data directly to government databases, either county or state.  Pershing: c.14 L.64-67 and c.15 L.1-22.  It is obvious that the various databases are updated for recording and future references).

Regarding claim 10, the combined teaching of Pershing and Jones teaches the system of claim 1, wherein the one or more derived characteristics of the building comprise a roofing material, a roof shape, a siding material, a solar panel presence, a window count, a window size, a skylight presence, and a chimney condition (e.g., Underwriters also factor in overall condition of the property to be insured which includes, among other things, a visual assessment of the number of buildings such as detached garages and barns on the property; building features such as roofs, chimneys, siding, skylights, windows and doors; items on the property such as recreational vehicles, abandoned cars, and animal pens; and distances from the property to features such as steep ground slopes, water hazards, greenbelt areas, and fire hydrants. Pershing: c.1 L.37-45.  Features of a building may include but are not limited to year built, number of stories, style of roof, floor area, and number of windows.  Pershing: c.16 L.20-22.  In one or more embodiments, this data includes but is not limited to visual information on property features, for example external and internal property features of buildings.  Examples of external features are the condition of walls, roofs, chimneys, skylights, porches, patio, decks, garages, and other exterior features. Pershing: c.17 L.31-36). 

Regarding claim 13, the combined teaching of Pershing and Jones teaches the system of claim 1, further comprising instructions that when executed by the processing system result in: 
performing batch processing for a plurality of properties to create a plurality of records and generate a sequence of processing requests based on the records (Figs. 22-29 show pages 726-740 of the property risk management report of the property on 123 Main St., Anytown, WA 98xxx.  The report a collection of aerial images and property information collected from various sources.  Reports of other properties can be provided by collecting the aerial images and property data from different sources with the same procedures). 

Regarding claim 14, the combined teaching of Pershing and Jones teaches the system of claim 1, wherein the processing request comprises population of one or more electronic forms in a second system based on the record (e.g., Figs. 22-29 show pages 726-740 of the property risk management report of the property on 123 Main St., Anytown, WA 98xxx.  The report a collection of aerial images and property information collected from various sources.  Therefore, when the report is requested for a particular property, the images and property data in text are provided as shown in the figures. The computing environment 900 can operate in a networked environment using logical connections to one or more remote computers and/or devices.  For example, the computing environment 900 can operate in a networked environment using logical connections to one or more other computing systems, mobile devices and other service providers or information servers that provide the digital images in various formats or by other electronic delivery methods.  Communications may be via a wired and/or wireless network architecture, for instance wired and wireless enterprise-wide computer networks, intranets, extranets, telecommunications networks, cellular networks, paging networks, and other mobile networks. Pershing: c.29 L.3-15.  Hence, report in electronic form is sent from the server to the mobile devices). 

Regarding claim 15, the combined teaching of Pershing and Jones teaches the system of claim 1, wherein the processing request comprises a scoring computation based on comparing contents of the record to one or more scoring thresholds (e.g., In some embodiments, discrepancies discovered in data that exceed a tolerance threshold may generate an automatic notification to the government.  Pershing: c.15 L.16-18.  It is obvious that a discrepancy score is calculated to compare with the tolerance threshold), forwarding a result of the scoring computation with the record for a quote, and sending the quote to a user identifier associated with the property (e.g., if the confidence level for the risk management report is above a threshold level, sending the stored insurance products and premium amounts to an owner of the first property. Pershing: Claim 9).

Regarding claims 18, 21-23 and 25, the claims are computer program product claims of system claims 1, 6, 8-9 and 13 respectively.  The claims are similar in scope to claims 1, 6, 8-9 and 13 respectively and they are rejected under similar rationale as claims 1, 6, 8-9 and 13 respectively.
Pershing further teaches that “One embodiment is a computer-readable medium whose contents enable a computing system to generate an estimated floor area measurement, by performing a method comprising: receiving one or more aerial images of a roof of a building including a substantially top-down image; using the substantially top-down image to calculate an estimated total roof area of the roof assuming each section of the roof has no slope; using the one or more aerial images of the roof to determine the number of floors of the building that are under the roof; and generating, based at least in part on the estimated total roof area measurement and the number of floors that are under the roof, an estimated floor area measurement of the building.” (Pershing: c.2 L.62-67 and c.3 L.1-7).

Regarding claim 20, the claim is a computer program product claim of combination of system claims 3-5.  The claim is similar in scope to the combination of claims 3-5 and it is rejected under similar rationale as a combination of claims 3-5.

Claims 2, 16-17, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing in view of Jones as applied to claim(s) 1 (18) and further in view of Ciarcia et al. (8,731,234; IDS).

Regarding claim 2, the combined teaching of Pershing and Jones teaches the system of claim 1.
While the combined teaching of Pershing and Jones does not explicitly teach, Ciarcia teaches wherein the building detection model comprises an artificial intelligence model that predicts a roof location of the building based on individual pixel data and an aggregation of the individual pixel data (e.g., In one embodiment, a method of automatically detecting a roof in an image of a building having a roof is provided.  The method includes receiving an indication of a target image; computing statistical measures for sections of the target image; inputting to an artificial intelligence system the computed statistical measures, the artificial intelligence system trained to indicate whether a roof is shown in a section of an image; receiving from the artificial intelligence system indications of whether a roof is shown in the sections of the target image; determining, based on the indications of whether a roof is shown in the sections of the target image, a likely outline of the roof in the target image; and storing the determined likely outline of the roof. Ciarcia: c.1 L.59-67 and c.2 L.1-4. The described techniques yield improved results because they do not make membership decisions based on directly measured properties of individual pixels or a kernel of pixels within an image.  The described techniques train an AI system on a set of direct image measurement results that have been clustered into groups of similarity identified in an n-dimensional space.  The membership for a particular unknown section or point in an image is determined by comparing the statistical "fingerprint" produced by the AI system outputs against the "fingerprint" of training samples from within the tagged region of interest.  Ciarcia: c.7 L.1-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ciarcia into the combined teaching of Pershing and Jones so that image patterns can be efficiently determined with artificial intelligence system (AI) system.

Regarding claim 16, the combined teaching of Pershing and Jones teaches the system of claim 1, further comprising instructions that when executed by the processing system result in: 
While the combined teaching of Pershing and Jones does not explicitly teach, Ciarcia teaches: training the building detection model and the building characterization model based on a plurality of training sets comprising a plurality of property images labeled by pixel boundaries (e.g., In broad terms, automated roof detection for a target image is performed in two steps.  First, the system trains a statistical model to indicate whether a specified section of an image is likely showing a roof.  In a first embodiment, this training is performed based on multiple historical images for which the roof and non-roof areas are known.  In a second embodiment, this training is based on an operator-specified region of interest in the target image itself.  Second, the system determines a likely outline of a roof in the target image, based on whether sections of the target image are showing the roof, as determined by the trained statistical model. Ciarcia: c.7 L.12-22.  FIGS. 2C and 2D illustrate sampling techniques used during the determination of image measures.  As part of the training process used in the first embodiment, each of the historical images is processed by determining, for each pixel in the image, one or more measures within a moving (N x M) sampling window about the pixel.  Various measures are contemplated and are described further with respect to FIG. 2F, below.  FIG. 2C illustrates an image 210 overlaid with yellow and black rectangles, each of the yellow rectangles representing that some part of the enclosed section is a non-roof area of the image 210, and each of the black rectangles representing that the entire section is a roof area of the image 210.  The transition zones between yellow and black rectangles, therefore, identify roof boundaries. Ciarcia: c.23 L.36-49). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ciarcia into the combined teaching of Pershing and Jones so that associative network are trained to recognize specific patterns of roofs/buildings that are to be detected.

Regarding claim 17, the combined teaching of Pershing, Jones and Ciarcia teaches the system of claim 16, wherein either or both of the building detection model and the building characterization model are partially retrained models based on one or more previously trained models (e.g., In another embodiment, a method for automatically detecting a roof in an image of a building having a roof is provided.  The method includes inputting to the associative network statistical measures computed for sections of the first image.  The method also includes receiving from the associative network indications of whether a roof is shown in the sections of the first image.  The method further includes determining, based on the indications of whether a roof is shown in the sections of the first image, a likely outline of the roof in the first image.  The method also includes training an associative network with one or more other images of a building having a roof, the training based on statistical measures computed for sections of the second image, the training resulting in the associative network being configured to indicate whether a roof is shown in a section of an image. Ciarcia: c.2 L.20-34. First, the system trains a statistical model to indicate whether a specified section of an image is likely showing a roof.  In a first embodiment, this training is performed based on multiple historical images for which the roof and non-roof areas are known.  In a second embodiment, this training is based on an operator-specified region of interest in the target image itself.  Second, the system determines a likely outline of a roof in the target image, based on whether sections of the target image are showing the roof, as determined by the trained statistical model.  Ciarcia: c.7 L.13-22.  As the associative networks are trained on historical images, the training images grow as the associative networks are detecting new images.  Future training will be based on retraining of the historical image and the additional detected images).

Regarding claims 19 and 26, the claims are computer program product claims of system claims 2 and 16 respectively.  The claims are similar in scope to claims 2 and 16 respectively and they are rejected under similar rationale as claims 2 and 16 respectively.

Claims 11-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing in view of Jones as applied to claim(s) 1 (18) and further in view of Zhang et al.  (2015/0135114).

Regarding claim 11, the combined teaching of Pershing and Jones teaches the system of claim 1, further comprising instructions that when executed by the processing system result in:
providing an interactive interface through a graphical user interface; highlighting the footprint on the graphical user interface (see 11_1 below); and 
generating a visual indicator on the graphical user interface based on the one or more derived characteristics of the building (e.g., FIG. 2 is an example screenshot of a user interface of a system for generating floor area measurements with roof sections annotated on an aerial image of the roof, according to one non-limiting illustrated embodiment. Pershing: c.23 L.9-12 and Fig. 2.  Also shown is an annotation 212, which is a line drawing of a three dimensional model of the roof.  The annotation 212 is an adjustable graphical user interface element overlaid on the roof of the building in each image corresponding to the angle of view 202 and view 204 of the roof in each image.  The annotation 212 also shows various planar sections of the roof as delineated by the roof features and roof lines, such as the ridge line, valley lines and roof eaves, etc. This annotation 212 is an interactive graphical user interface feature and may be manipulated by a user of the system to make various adjustments to roof features and characteristics for the purpose of generating roof measurements, such as those used in the processes shown in FIGS. 1A-1C and other embodiment described herein. Pershing: c.23 L.20-33 and Fig. 2; reproduced below for reference.

    PNG
    media_image3.png
    827
    1151
    media_image3.png
    Greyscale

). 
While the combined teaching of Pershing and Jones does not explicitly teach, Zhang teaches: 
(11_1).  providing an interactive interface through a graphical user interface; highlighting the footprint on the graphical user interface (e.g., In an embodiment, the differentiating display characteristic may involve a highlighted outline of a geographic footprint of the area of interest.  The outline may be highlighted using any type or technique.  Zhang: [0031] L.1-4.  FIGS. 2A and 2B show selected views 240, 241 of an identified area of interest 225 located as a geographic sub-area in the geographic area 220.  In FIG. 2A the area of interest 225 has been presented with a visible outline of the area of interest 225 such that the area of interest 225 is distinguished from other areas of the geographic area 240.  The outline of the area of interest 225 may correspond to a geographic footprint of a building or structure.  A visible outline may be considered a form of highlighting or distinguishing an area of interest. Zhang: [0035] L.1-10 and Figs. 2A-2C; reproduced below for reference.

    PNG
    media_image4.png
    569
    858
    media_image4.png
    Greyscale

).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang into the combined teaching of Pershing and Jones so that the building of interest in a map can be easily distinguished with highlights.

Regarding claim 12, the combined teaching of Pershing, Jones and Zhang teaches the system of claim 11, further comprising instructions that when executed by the processing system result in: 
identifying the geographic area based on a user input at the graphical user interface (e.g., A request for information may be received through any method.  In an embodiment a request for information may be received as an entry into an internet search engine.  In another embodiment, a request for information may be received as data requested from a geographic database.  For example, a user may enter a street address into an internet search engine, or request the address from a geographic database, and an area of interest associated with the address may be indicated.  Other geographic locating information based on other geographic locating systems may be used to indicate an area of interest.  For example information relating to geographic latitude and longitude, Universal Transverse Mercator (UTM), Universal Polar Stereographic (UPS), stereographic coordinate system, or any other geographic locating system may be used.  Zhang: [0023]). 

Regarding claim 24, the claim is a computer program product claim of system claim 11.  The claim is similar in scope to claim 11 and it is rejected under similar rationale as claim 11.

Response to Arguments
Applicant’s arguments filed on January 12, 2021 have been fully considered and they are persuasive.  However, on further consideration, a new ground(s) of rejection is made in view of Jones (4,852,313).
R1.	The examiner applied the reference of Jones to teach “property boundaries” with the property lines of a lot from “The present housing arrangement comprises a plurality of lots 14 arranged side-by-side adjacent the view 10. Each of the lots, as best seen in FIG. 2, includes arcuate front and rear property lines 16 and 18, and side property lines 20 and 22, and each pair of adjacent lots 14 is adjoining, having a common side property line.” (Jones: c.3 L.5-10 and Fig. 2).  It is obvious that property lines define the area (lot) on which one or more property features (for example, a house) is built.  Jones further illustrates in Fig. 4 that a house is built on a lot defined within the property lines 16, 18, 20 and 22 as discussed in “As seen in FIG. 4, one side or base of the building envelope 42 is preferably coincident or common with a side property line 22. This places the house on the lot line with the best access to the view, the building envelope 42 preferably being flipped or reversed so that the house would lie on the opposite lot line when the curvature of the string line reverses. This can be seen in FIG. 2 at the base of the "valley".” (Jones: c.4 L.42-49 and Fig. 4) and “The envelope sides 44 and the two sides 46 opposite the envelope base are generally symmetrical about the centerline 48 of the envelope 42. In addition, one of the sides 46 is parallel to the adjacent side property line. Further, all of the building envelopes 42 have the same width along their centerlines 48. This particular configuration of the envelope 42 relative to the boundaries of the associated lot 14 enables the envelope to occupy the same space and orientation irrespective of whether it is flipped one way or the other about the centerline 48 adjacent the string line 34. A builder or developer can therefore utilize a uniform floor plan for all houses 40 if he wishes, and yet have them fit on any lot 14, whether on an inside or an outside radius of the successive peaks and valleys 36 and 38. A "standard" building envelope 42 also enables the developer to quickly and easily lay out street and driveway access.” (Jones: c.4 L.50-66).
For details, please see rejections to the claims 1 and 18 above.
R2.	The amended features of claim 3 and 20 of “the first dataset comprising aerial imagery data associated with the geographic area from a first viewing perspective having a first visible light image layer and a first depth layer”, “a second dataset comprising aerial imagery data associated with the geographic area from a second viewing perspective having a second visible light image layer and a second depth layer” and “merging the first visible light image layer and the first depth layer of the first dataset with the second visible light image layer and the second depth layer of the second dataset to construct a partial three-dimensional model of the building” are disclosed with the reference of Pershing referring to the details of the aerial images that includes images of the roof of the building from different views (the visible light image corresponding to the image layer) and the building height information (the depth information corresponding to the depth layer) with “In embodiments in which a roof estimation system is integrated with the floor area measurement system, the floor area measurement system first receives a first and a second aerial image of the building, each of the aerial images providing a different view of the roof of the building.” (Pershing: c.9 L.33-37) and “The system may determine how many stories the building has using a second aerial image of the building representing a view from a different angle than the substantially orthogonal view of the top of the building such that the building height and other features related to how many stories the building has may at least be partially seen. This determination may be performed in response to a user inputting a value representing the number of stories or by the user marking or otherwise identifying such areas corresponding to the different stories on an image or drawing of the building displayed within the graphical user interface of the system.  A number of different techniques may be used to identify the stories in a building.  For example, a user may looking for eave lines to identify a ceiling of a story, or identifying features such as windows, decks, toward dormers that indicate a floor.  In addition, the user may assume a standard room height for each story, for example 8 feet, and working either from the top of the building down, or starting at the base of the building and working up estimate the number of stories.  Using multiple techniques may result in a more accurate story estimate.” (Pershing: c.11 L.65-67 and c.12 L.1-18) and “The system correlates the first aerial image with the second aerial image to generate a three-dimensional model of the roof that includes a plurality of planar roof sections that each have a corresponding slope, area, and edges.”  (Pershing: c.9 L.37-41).  It is obvious that the height (depth) information is required in order to determine the slope, area and edges occurred with the buildings in the aerial images.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Nelson (5,745,751) teaches that “A method of creating a coordinate geometry based (COGO) digital civil site information system (CSIS) model that defines with precision and accuracy each site entity by means of data reconciliation, input, and manipulation. Such data is then mined to obtain data that defines information used in the infrastructure management process. The COGO digital CSIS model may also be implemented for a multitude of tasks related to site management and development.” (Nelson: Abstract) and “The primary focus of Phase I, as indicated by reference numeral 1 in FIG. 1, is to reconcile existing plan and digital file information and develop a coordinate geometry based (COGO) spatial model. The plan and file information is reconciled and used to develop a COGO digital CSIS model of the property as opposed to digitizing or scanning methods. The land characteristics such as: legal property boundary, easements, buildings, roads, topographic contours, and utilities are modeled in the CSIS spatial database which consists of a minimum of five drawing files.” (Nelson: c.3 L.29-38).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611